Citation Nr: 1127761	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from November 1954 to August 1958.  

This matter comes before the Board of Veterans' Apeals (Board) on appeal from a September 2007 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for the cause of death. 

In December 2010 the Board remanded the claim for clarification from the VA examiner.  The remand has been substantially complied with. 

The Veteran's service treatment records from his period of active service are unavailable as they were destroyed in a 1973 fire that occurred at the National Personnel Records Center. 


FINDINGS OF FACT

1. The Veteran died in December 2006 from supranuclear palsy with no other listed conditions. 

2. At the time of the Veteran's death he was not service connected for any disabilities. 

3. The preponderance of the competent evidence shows that there is no relationship between the Veteran's cause of death and his service.




CONCLUSION OF LAW

A disease or disability related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

A May 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's VA medical treatment records and private treatment records have been obtained; the appellant did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The notification did not summarize the service-connected disabilities that were in effect at the time of the Veteran's death, pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007) as there were no service-connected disabilities.  

VA opinions were obtained in December 2008 and February 2011; the appellant has not argued, and the record does not reflect, that these opinions were inadequate for evaluation.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The opinions were adequate as the examiners fully reviewed the record and provided cogent rationales for their conclusions. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post- service development of a presumptive disease, such as palsy, bulbar, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (a).  As there is no evidence that the Veteran had bulbar palsy, or any palsy or related symptoms, within one year of service there is no basis for presumptive service connection. 

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  

For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant contends that in service the Veteran handled contaminants without protective gear in his job as a mechanic, which contributed to his death. 

The appellant also contends that while in service the Veteran was a boxer.  She argues that he did not wear protective headgear when boxing as a picture from the Parks Air Force Base book shows men boxing without headgear, a copy of which is of record.  The appellant contends that the Veteran would have taken blows to the head while boxing, and would have suffered head damage which contributed to his Parkinson's Disease and death. 

Unfortunately there are no service treatment records.  Additionally, there is no evidence, lay or medical, that the Veteran suffered head damage or traumatic brain injury in service as a result of recreational boxing.  An August 2004 CT scan of the brain was normal and a June 2006 CT scan showed only age-related findings. 

A December 2008 VA examiner reviewed the claims file and noted that at the time of the Veteran's death his two diagnosed conditions- progressive supranuclear palsy and dementia with Lewy body- were both neurodegenerative disorders and neither of them were listed as secondary disorders to trauma, structural damage, drugs or toxins.  

A February 2011 VA examiner thoroughly reviewed the claims file and up to date medical literature.  The examiner reported that it was difficult to diagnose the etiology of dementia with Parkinsonian symptoms.  The examiner opined that it was more likely than not that the Veteran suffered from diffuse Lewy Body disease with dementia and Parkinsonism.  The examiner also opined that there was no known nexus between handling solvents and fuels and Lewy Body disease. 

The examiner noted the appellant's claim that the Veteran's symptoms and cognitive demise were secondary to chronic traumatic brain injury (dementia pugilistica) due to amateur boxing in service.  He noted that the risk factors of dementia pugilistica include duration of boxing career, total number of bouts, and number of knock-outs.  The examiner also explained that symptomatically it is a progressive neurological condition which can be associated with Parkinsonism and cognitive deficits.  The examiner concluded that it is impossible to say with certainty what the etiology of the Veteran's dementia and Parkinsonian symptoms were.  The examiner explained that his chart was most consistent with a diagnosis of diffuse Lewy Body disease but to establish a nexus between the Veteran's activities as a flight mechanic or his boxing career and the neurodegenerative process described would require resorting to mere conjecture. 

The appellant argues that the Veteran's handling of contaminants in service contributed to his death.  However, the VA examiner reviewed the claims file and medical literature and determined that there was no nexus between handling solvents and fuels in service and the Veteran's Lewy Body disease with dementia and Parkinsonism. 

The appellant argues that the Veteran must have sustained a head injury while boxing in service, despite no evidence of such, which contributed to his death.  However, after thorough review of the claims file and medical literature the VA examiner explained it would be impossible to determine the cause of the Veteran's dementia and Parkinsonian symptoms.  No one could respond given medical science and the known facts.   

The appellant has presented no medical evidence that any disease or injury in service was the principal or a contributory cause of the Veteran's death.

If, as here, the Veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to dependency and indemnity compensation, if at the time of the Veteran's death, the Veteran has a service connected disability rated totally disabling continuously for a period of 10 or more years immediately preceding his death; continuously since the Veteran's release from active service and for a period of at least five years immediately preceding death; or for one year prior to his death if he was a prisoner of war under certain conditions.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

At the time of the Veteran's death the Veteran was not service connected for any disability and 38 C.F.R. § 3.22 does not apply. 

The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, including DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1310; there is no doubt to be resolved; and service connection for the cause of death and DIC benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1310, is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


